Name: Council Regulation (EC) NoÃ 174/2005 of 31 January 2005 imposing restrictions on the supply of assistance related to military activities to CÃ ´te dÃ¢ Ivoire
 Type: Regulation
 Subject Matter: cooperation policy;  defence;  politics and public safety;  Africa;  international affairs;  international trade;  European construction
 Date Published: nan

 2.2.2005 EN Official Journal of the European Union L 29/5 COUNCIL REGULATION (EC) No 174/2005 of 31 January 2005 imposing restrictions on the supply of assistance related to military activities to CÃ ´te dIvoire THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 60 and 301 thereof, Having regard to Council Common Position 2004/852/CFSP of 13 December 2004 concerning restrictive measures against CÃ ´te dIvoire (1), Having regard to the proposal from the Commission, Whereas: (1) In its Resolution 1572 (2004) of 15 November 2004, the UN Security Council, acting under Chapter VII of the Charter of the United Nations, and deploring the resumption of hostilities in CÃ ´te dIvoire and the repeated violations of the ceasefire agreement of 3 May 2003, decided to impose certain restrictive measures against CÃ ´te dIvoire. (2) Common Position 2004/852/CFSP provides for the implementation of the measures set out in UN Security Council Resolution (UNSCR) 1572 (2004), including a ban on technical and financial assistance related to military activities and on equipment, which might be used for internal repression. (3) This measure falls within the scope of the Treaty and, therefore, in order to avoid any distortion of competition, Community legislation is necessary to implement it as far as the Community is concerned. For the purpose of this Regulation, the territory of the Community is deemed to encompass the territories of the Member States to which the Treaty is applicable, under the conditions laid down in that Treaty. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force on the day of its publication, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of this Regulation, the following definitions shall apply: 1. technical assistance means any technical support related to repairs, development, manufacture, assembly, testing, maintenance, or any other technical service, and may take forms such as instruction, advice, training, transmission of working knowledge or skills or consulting services; technical assistance includes verbal forms of assistance; 2. Sanctions Committee means the Committee of the Security Council of the United Nations which was established pursuant to paragraph 14 of UN Security Council Resolution (UNSCR) 1572 (2004). Article 2 It shall be prohibited: (a) to grant, sell, supply or transfer technical assistance related to military activities directly or indirectly to any person, entity or body in, or for use in, CÃ ´te dIvoire; (b) to provide financing or financial assistance related to military activities, including in particular grants, loans and export credit insurance, for any sale, supply, transfer or export of arms and related materiel, or for any grant, sale, supply, or transfer of related technical assistance and other services, directly or indirectly to any person, entity or body in, or for use in, CÃ ´te dIvoire; (c) to participate, knowingly and intentionally, in activities the object or effect of which is, directly or indirectly, to promote the transactions referred to in points (a) and (b). Article 3 It shall be prohibited: (a) to sell, supply, transfer or export, directly or indirectly, equipment which might be used for internal repression as listed in Annex I, whether or not originating in the Community, to any person, entity or body in, or for use in, CÃ ´te d'Ivoire; (b) to grant, sell, supply or transfer technical assistance related to the equipment referred to in point (a), directly or indirectly to any person, entity or body in, or for use in, CÃ ´te d'Ivoire; (c) to provide financing or financial assistance related to the equipment referred to in point (a), directly or indirectly to any person, entity or body in, or for use in, CÃ ´te d'Ivoire; (d) to participate, knowingly and intentionally, in activities the object or effect of which is, directly or indirectly, to promote the transactions referred to in points (a), (b) or (c). Article 4 1. By way of derogation from Article 2, the prohibitions referred to therein shall not apply to: (a) the provision of technical assistance, financing and financial assistance related to arms and related materiel, where such assistance or services are intended solely for support of and use by the United Nations Operation in CÃ ´te dIvoire (UNOCI) and the French forces who support it; (b) the provision of technical assistance related to non-lethal military equipment intended solely for humanitarian or protective use, including such equipment intended for EU, UN, African Union and Economic Community of West African States (ECOWAS) crisis management operations, where such activities have also been approved in advance by the Sanctions Committee; (c) the provision of financing or financial assistance related to non-lethal military equipment intended solely for humanitarian or protective use, including such equipment intended for EU, UN, African Union and ECOWAS crisis management operations; (d) the provision of technical assistance related to arms and related materiel intended solely for support of or use in the process of restructuring defence and security forces pursuant to paragraph 3, subparagraph (f) of the Linas-Marcoussis Agreement, where such activities have also been approved in advance by the Sanctions Committee; (e) the provision of financing or financial assistance related to arms and related materiel intended solely for support of or use in the process of restructuring defence and security forces pursuant to paragraph 3, subparagraph (f) of the Linas-Marcoussis Agreement; (f) the sales or supplies temporarily transferred or exported to CÃ ´te d'Ivoire to the forces of a State which is taking action, in accordance with international law, solely and directly to facilitate the evacuation of its nationals and those for whom it has consular responsibility in CÃ ´te d'Ivoire, where such activities have also been notified in advance to the Sanctions Committee. 2. Authorisations for the activities referred to in paragraph 1, including where approval by, or notification to, the Sanctions Committee is required, shall be obtained through the competent authority, as listed in Annex II, of the Member State where the service provider is established or of the exporting Member State. 3. No authorisations shall be granted for activities that have already taken place. Article 5 Articles 2 and 3 shall not apply to protective clothing, including flak jackets and military helmets, temporarily exported to CÃ ´te dIvoire by United Nations personnel, personnel of the European Union, the Community or its Member States, representatives of the media and humanitarian and development workers and associated personnel, for their personal use only. Article 6 The Commission and Member States shall immediately inform each other of the measures taken under this Regulation and shall supply each other with any other relevant information at their disposal in connection with this Regulation, in particular information in respect of violation and enforcement problems and judgements handed down by national courts. Article 7 The Commission shall be empowered to amend Annex II on the basis of information supplied by Member States. Article 8 Member States shall lay down the rules on sanctions applicable to infringements of the provisions of this Regulation and shall take all measures necessary to ensure that they are implemented. The sanctions provided for must be effective, proportionate and dissuasive. Member States shall notify the Commission of those rules without delay after the entry into force of this Regulation and shall notify it of any subsequent amendment. Article 9 This Regulation shall apply: (a) within the territory of the Community, including its airspace; (b) on board any aircraft or any vessel under the jurisdiction of a Member State; (c) to any person inside or outside the territory of the Community who is a national of a Member State; (d) to any legal person, entity or body which is incorporated or constituted under the law of a Member State; (e) to any legal person, entity or body doing business within the Community. Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 2005. For the Council The President J. ASSELBORN (1) OJ L 368, 15.12.2004, p. 50. ANNEX I List of equipment which might be used for internal repression as referred to in Article 3 The list below does not comprise the articles that have been specially designed or modified for military use. 1. Helmets providing ballistic protection, anti-riot helmets, anti-riot shields and ballistic shields and specially designed components therefor. 2. Specially designed fingerprint equipment. 3. Power-controlled searchlights. 4. Construction equipment provided with ballistic protection. 5. Hunting knives. 6. Specially designed production equipment to make shotguns. 7. Ammunition hand-loading equipment. 8. Communications intercept devices. 9. Solid-state optical detectors. 10. Image-intensifier tubes. 11. Telescopic weapon sights. 12. Smooth-bore weapons and related ammunition, other than those specially designed for military use, and specially designed components therefor; except:  signal pistols;  air- and cartridge-powered guns designed as industrial tools or humane animal stunners. 13. Simulators for training in the use of firearms and specially designed or modified components and accessories therefor. 14. Bombs and grenades, other than those specially designed for military use, and specially designed components therefor. 15. Body armour, other than that manufactured to military standards or specifications, and specially designed components therefor. 16. All-wheel-drive utility vehicles capable of off-road use that have been manufactured or fitted with ballistic protection, and profiled armour for such vehicles. 17. Water cannon and specially designed or modified components therefor. 18. Vehicles equipped with a water cannon. 19. Vehicles specially designed or modified to be electrified to repel boarders and components therefor specially designed or modified for that purpose. 20. Acoustic devices represented by the manufacturer or supplier as suitable for riot-control purposes, and specially designed components therefor. 21. Leg-irons, gang-chains, shackles and electric-shock belts, specially designed for restraining human beings, except handcuffs for which the maximum overall dimension including chain does not exceed 240 mm when locked. 22. Portable devices designed or modified for the purpose of riot control or self-protection by the administration of an incapacitating substance (such as tear gas or pepper sprays), and specially designed components therefor. 23. Portable devices designed or modified for the purpose of riot control or self-protection by the administration of an electric shock (including electric-shock batons, electric shock shields, stun guns and electric shock dart guns (tasers)) and components therefor specially designed or modified for that purpose. 24. Electronic equipment capable of detecting concealed explosives and specially designed components therefor, except TV or X-ray inspection equipment. 25. Electronic jamming equipment specially designed to prevent the detonation by radio remote control of improvised devices and specially designed components therefor. 26. Equipment and devices specially designed to initiate explosions by electrical or non-electrical means, including firing sets, detonators, igniters, boosters and detonating cord, and specially designed components therefor, except those specially designed for a specific commercial use consisting of the actuation or operation by explosive means of other equipment or devices the function of which is not the creation of explosions (e.g., car air-bag inflaters, electric-surge arresters of fire sprinkler actuators). 27. Equipment and devices designed for explosive ordnance disposal; except:  bomb blankets;  containers designed for folding objects known to be, or suspected of being improvised explosive devices. 28. Night vision and thermal imaging equipment and image intensifier tubes or solid state sensors therefor. 29. Linear cutting explosive charges. 30. Explosives and related substances as follows:  amatol,  nitrocellulose (containing more than 12,5 % nitrogen),  nitroglycol,  pentaerythritol tetranitrate (PETN),  picryl chloride,  tinitorphenylmethylnitramine (tetryl),  2,4,6-trinitrotoluene (TNT) 31. Software specially designed and technology required for all listed items. ANNEX II LIST OF COMPETENT AUTHORITIES REFERRED TO IN ARTICLE 4 BELGIUM Service public fÃ ©dÃ ©ral de l'Ã ©conomie, des PME, des classes moyennes et de l'Ã ©nergie Potentiel Ã ©conomique, E4, Service des licences Avenue du GÃ ©nÃ ©ral Leman 60 B-1040 Bruxelles TÃ ©lÃ ©phone: (32-2) 206 58 16/27 Fax: (32-2) 230 83 22 Federale overheidsdienst Economie, KMO's, Middenstand en Economie Economisch Potentieel, E4, Dienst vergunningen Generaal Lemanstraat 60 B-1040 Brussel Telefoon (32-2) 206.58.16/27 Fax: (32-2) 230.83.22 CZECH REPUBLIC Ministerstvo prÃ ¯myslu a obchodu LicenÃ nÃ ­ sprÃ ¡va Na FrantiÃ ¡ku 32 110 15 Praha 1 Tel. (420-2) 24 06 27 20 Fax (420-2) 24 22 18 11 Ministerstvo zahraniÃ nÃ ­ch vÃ cÃ ­ Odbor SpoleÃ nÃ © zahraniÃ nÃ ­ a bezpeÃ nostnÃ ­ politiky EU LoretÃ ¡nskÃ © nÃ ¡m. 5 118 00 Praha 1 Tel. (420) 2 2418 2987 Fax (420) 2 2418 4080 DENMARK Erhvervs- og Byggestyrelsen Langelinie AllÃ © 17 DK-2100 KÃ ¸benhavn Ã Tlf. (45) 35 46 62 81 Fax (45) 35 46 62 03 Udenrigsministeriet Asiatisk Plads 2 DK-1448 KÃ ¸benhavn K Tlf. (45) 33 92 00 00 Fax (45) 32 54 05 33 Justitsministeriet Slotholmsgade 10 DK-1216 KÃ ¸benhavn K Tlf. (45) 33 92 33 40 Fax (45) 33 93 35 10 GERMANY Concerning financing and financial assistance: Deutsche Bundesbank Servicezentrum Finanzsanktionen Postfach D-80281 MÃ ¼nchen Tel.: (49) 89 28 89 38 00 Fax: (49) 89 35 01 63 38 00 Concerning technical assistance: Bundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle (BAFA) Frankfurter StraÃ e 29 35 D-65760 Eschborn Tel: (49) 61 96 908-0 Fax: (49) 61 96 908-800 ESTONIA Eesti VÃ ¤lisministeerium Islandi vÃ ¤ljak 1 15049 Tallinn Tel: +372 6317 100 Fax: +372 6317 199 GREECE Ministry of Economy and Finance General Directorate for Policy Planning and Management Address Kornaroy Str., 105 63 Athens Tel.: +30 210 3286401-3 Fax.: +30 210 3286404 Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã /Ã ½Ã Ã · Ã £Ã Ã µÃ ´Ã ¹Ã ±Ã Ã ¼Ã ¿Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ±Ã Ã µÃ ¯Ã Ã ¹Ã Ã ·Ã  Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ®Ã  Ã /Ã ½Ã Ã · : Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1, Ã ¤.Ã . 101 80 Ã Ã ¸Ã ®Ã ½Ã ± - Ã Ã »Ã »Ã ¬Ã  Ã ¤Ã ·Ã ».: +30 210 3286401-3 Ã ¦Ã ±Ã ¾: +30 210 3286404 SPAIN SecretarÃ ­a General de Comercio Exterior Paseo de la Castellana, 162 E-28046 Madrid Tel. (34) 913 49 38 60 Fax (34) 914 57 28 63 FRANCE MinistÃ ¨re de l'Ã ©conomie, des finances et de l'industrie Direction gÃ ©nÃ ©rale des douanes et des droits indirects Cellule embargo  Bureau E2 TÃ ©l.: (33) 1 44 74 48 93 TÃ ©lÃ ©copie: (33) 1 44 74 48 97 Direction gÃ ©nÃ ©rale du TrÃ ©sor et de la politique Ã ©conomique Service des affaires multilatÃ ©rales et du dÃ ©veloppement Sous-direction Politique commerciale et investissements Service Investissements et propriÃ ©tÃ © intellectuelle 139, rue du Bercy 75572 Paris Cedex 12 TÃ ©l.: (33) 1 44 87 72 85 TÃ ©lÃ ©copie: (33) 1 53 18 96 55 MinistÃ ¨re des affaires Ã ©trangÃ ¨res Direction gÃ ©nÃ ©rale des affaires politiques et de sÃ ©curitÃ © Direction des Nations Unies et des organisations internationales Sous-direction des affaires politiques TÃ ©l.: (33) 1 43 17 59 68 TÃ ©lÃ ©copie (33) 1 43 17 46 91 Service de la politique Ã ©trangÃ ¨re et de sÃ ©curitÃ © commune TÃ ©l.: (33) 1 43 17 45 16 TÃ ©lÃ ©copie: (33) 1 43 17 45 84 IRELAND United Nations Section Department of Foreign Affairs, Iveagh House 79-80 Saint Stephen's Green Dublin 2. Telephone +353 1 478 0822 Fax +353 1 408 2165 Central Bank and Financial Services Authority of Ireland Financial Markets Department Dame Street Dublin 2. Telephone +353 1 671 6666 Fax +353 1 679 8882 ITALY Ministero degli Affari Esteri Piazzale della Farnesina, I-00194 Roma D.G.A.S.  Ufficio I Tel. (39) 06 3691 7334 Fax (39) 06 3691 5446 U.A.M.A. Tel. (39) 06 3691 3605 Fax (39) 06 3691 8815 CYPRUS Ministry of Commerce, Industry and Tourism 6 Andrea Araouzou 1421 Nicosia Tel: +357 22 86 71 00 Fax: +357 22 31 60 71 Central Bank of Cyprus 80 Kennedy Avenue 1076 Nicosia Tel: +357 22 71 41 00 Fax: +357 22 37 81 53 Ministry of Finance (Department of Customs) M. Karaoli 1096 Nicosia Tel: +357 22 60 11 06 Fax: +357 22 60 27 41/47 LATVIA Latvijas Republikas Ãrlietu ministrija BrÃ «vÃ «bas iela 36 RÃ «ga LV 1395 TÃ lr. nr.: (371) 7016 201 Fakss: (371) 7828 121 LITHUANIA Ministry of Foreign Affairs Security Policy Department J.Tumo-Vaizganto 2 2600 Vilnius Tel.: +370 5 2362516 Fax: +370 5 2313090 LUXEMBOURG MinistÃ ¨re de l'Ã ©conomie et du commerce extÃ ©rieur Office des licences B.P. 113 L-2011 Luxembourg TÃ ©l: (352) 478 23 70 Fax: (352) 46 61 38 mail: office.licences@mae.etat.lu MinistÃ ¨re des affaires Ã ©trangÃ ¨res et de limmigration Direction des affaires politiques 5, rue Notre-Dame L-2240 Luxembourg TÃ ©l: (352) 478 2421 Fax: (352) 22 19 89 HUNGARY Ministry of Economic Affairs and Transport  Hungarian Licencing and Administrative Office Margit krt. 85. H-1024 Budapest Hungary Postbox: 1537 Pf.: 345 Tel.: +36-1-336-7300 GazdasÃ ¡gi Ã ©s KÃ ¶zlekedÃ ©si MinisztÃ ©rium  EngedÃ ©lyezÃ ©si Ã ©s KÃ ¶zigazgatÃ ¡si Hivatal Margit krt. 85. H-1024 Budapest MagyarorszÃ ¡g PostafiÃ ³k: 1537 Pf.: 345 Tel.: +36-1-336-7300 MALTA Bord ta' Sorveljanza dwar is-Sanzjonijiet Direttorat ta' l-Affarijiet Multilaterali Ministeru ta' l-Affarijiet Barranin Palazzo Parisio Triq il-Merkanti Valletta CMR 02 Tel: +356 21 24 28 53 Fax: +356 21 25 15 20 NETHERLANDS Ministerie van Economische Zaken De Belastingdienst/Douane Noord Postbus 40200 8004 DE Zwolle AUSTRIA Bundesministerium fÃ ¼r Wirtschaft und Arbeit Abteilung C2/2 (Ausfuhrkontrolle) Stubenring 1 A-1010 Wien Tel (+43-1) 711 00-0 FAX (+43-1) 711 00-8386 POLAND Co-ordinating authority: Ministry of Foreign Affairs Department of Law and Treaties Al. J. Ch. Szucha 23 00-580 Warsaw Poland Tel. (+48 22) 523 9427 or 9348 Fax (+48 22) 523 8329 Co-operating authorities: Ministry of Defence Department of Defence Policy Al. NiepodlegÃ oÃ ci 218 00-911 Warsaw Poland Tel. (+48 22) 687 49 17 Fax (+48 22) 682 621 80 Ministry of Economy and Labour Department of Export Control Plac Trzech KrzyÃ ¼y 3/5 00-507 Warsaw Poland Tel. (+48 22) 693 51 71 Fax (+48 22) 693 40 33 PORTUGAL MinistÃ ©rio dos NegÃ ³cios Estrangeiros DirecÃ §Ã £o-Geral dos Assuntos Multilaterais Largo do Rilvas P-1350-179 Lisboa Tel.: (351) 21 394 60 72 Fax: (351) 21 394 60 73 MinistÃ ©rio das FinanÃ §as DirecÃ §Ã £o-Geral dos Assuntos Europeus e RelaÃ §Ã µes Internacionais Avenida Infante D. Henrique, n.o 1, C 2.o P-1100 Lisboa Tel.: (351) 21 882 32 32 40/47 Fax: (351) 21 882 32 49 SLOVENIA Ministry of Foreign Affairs PreÃ ¡ernova 25 SI-1000 Ljubljana Phone: 00386 1 4782000 Fax: 00386 1 4782341 Ministry of the Economy Kotnikova 5 SI-1000 Ljubljana Phone: 00386 1 4783311 Fax: 00386 1 4331031 Ministry of Defence Kardeljeva pl. 25 SI-1000 Ljubljana Phone 00386 1 4712211 Fax: 00386 1 4318164 SLOVAKIA Ministerstvo hospodÃ ¡rstva Slovenskej republiky MierovÃ ¡ 19 827 15 Bratislava 212 Tel.: 00421/2/4854 1111 Fax: 00421/2/4333 7827 Ministerstvo financiÃ ­ Slovenskej republiky Ã tefanoviÃ ova 5 P. O. BOX 82 817 82 BRATISLAVA Tel.: 00421/2/5958 1111 Fax: 00421/2/5249 8042 FINLAND UlkoasiainministeriÃ ¶/Utrikesministeriet PL/PB 176 FIN-00161 Helsinki/Helsingfors P./Tfn (358-9) 16 00 5 Faksi/Fax (358-9) 16 05 57 07 PuolustusministeriÃ ¶/FÃ ¶rsvarsministeriet EtelÃ ¤inen Makasiinikatu 8 / SÃ ¶dra Magasinsgatan 8 FIN-00131 Helsinki/Helsingfors PL/PB 31 P./Tfn (358-9) 16 08 81 28 Faksi/Fax (358-9) 16 08 81 11 SWEDEN Inspektionen fÃ ¶r strategiska produkter (ISP) Box 70 252 107 22 Stockholm Tfn (46-8) 406 31 00 Fax (46-8) 20 31 00 UNITED KINGDOM Sanctions Licensing Unit Export Control Organisation Department of Trade and Industry 4 Abbey Orchard Street London SW1P 2HT Tel. (44) 20 7215 0594 Fax. (44) 20 7215 0593 EUROPEAN COMMUNITY Commission of the European Communities Directorate-General for External Relations Directorate CFSP Unit A.2: Legal and institutional matters for external relations  Sanctions CHAR 12/163 B-1049 Bruxelles/Brussel Tel. (32-2) 296 25 56 Fax (32-2) 296 75 63